Exhibit 10.1

 

ADMINISTRATIVE PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

dated as of July 31, 2009

 

among

 

STATION CASINOS, INC.,

as debtor and debtor-in-possession and as the Borrower,

 

The Lenders Party Hereto,

 

and

 

VISTA HOLDINGS, LLC,

as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

DEFINED TERMS

1

1.02

Other Interpretive Provisions

9

1.03

Rounding

10

1.04

Times Of Day

10

 

 

 

 

ARTICLE II

 

 

THE BORROWINGS

 

 

 

 

2.01

The Loans

10

2.02

Borrowings Of Loans

11

2.03

Prepayments

11

2.04

Repayment Of Loans

11

2.05

Interest

11

2.06

Computation Of Interest And Fees

12

2.07

Evidence Of Indebtedness

12

2.08

Payments Generally; Administrative Agent’s Clawback

12

2.09

Sharing Of Payments By Lenders

13

2.10

Priority

13

 

 

 

 

ARTICLE III

 

 

CONDITIONS PRECEDENT TO BORROWINGS

 

 

 

 

3.01

Conditions Of Initial Borrowing

14

3.02

Conditions To All Borrowings

15

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.01

Governmental Authorization; Other Consents

15

4.02

Binding Effect

15

4.03

Margin Regulations; Investment Company Act

16

4.04

Administrative Priority Obligations

16

 

 

 

 

ARTICLE V

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

5.01

Certificates; Other Information

16

5.02

Use Of Proceeds

16

5.03

Further Assurances

17

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE VI

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

6.01

Events Of Default

17

6.02

Remedies Upon Event of Default

18

6.03

Application Of Funds

18

 

 

 

 

ARTICLE VII

 

 

ADMINISTRATIVE AGENT

 

 

 

 

7.01

Authorization and Action

19

7.02

Agent’s Reliance, Etc.

19

7.03

Agents Entitled to Act as Lender

19

7.04

Indemnification Of Agents

19

7.05

Successor Agents

20

7.06

Delegation of Duties

21

 

 

 

 

ARTICLE VIII

 

 

MISCELLANEOUS

 

 

 

 

8.01

Amendments, Etc.

21

8.02

Notices and Other Communications; Facsimile Copies

21

8.03

No Waiver; Cumulative Remedies

22

8.04

Expenses; Indemnity; Damage Waiver

22

8.05

Successors and Assigns

23

8.06

Interest Rate Limitation

23

8.07

Counterparts; Integration; Effectiveness

23

8.08

Survival Of Representations and Warranties

24

8.09

Severability

24

8.10

USA Patriot Act Notice

24

8.11

Governing Law; Jurisdiction; Etc.

24

8.12

Gaming Authorities and Liquor Authorities

25

8.13

Certain Matters Affecting Lenders

25

8.14

Subordination of Rights to Repayment, Reimbursement, Set-Off, Etc.

26

 

 

 

SIGNATURES

 

S-1

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

FORM OF

 

 

 

A

Loan Notice

B

Note

C

Assignment and Assumption

D

Interim Order

 

 

SCHEDULES

 

 

Schedule I

Designated Account

Schedule 2.01

Applicable Percentages

Schedule 8.02

Administrative Agent’s Office, Certain Addresses for Notices

 

iii

--------------------------------------------------------------------------------


 

ADMINISTRATIVE PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This ADMINISTRATIVE PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”) is entered into as of July 31, 2009, among STATION CASINOS, INC., a
Nevada corporation and a debtor and debtor in possession in a case pending under
Chapter 11 of the Bankruptcy Code (the “Borrower”), as the borrower, each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and VISTA HOLDINGS, LLC, as Administrative Agent.

 

PRELIMINARY STATEMENTS:

 

1.                                       On July 28, 2009 (the “Filing Date”),
Borrower and certain of its Affiliates (each, an “Affiliate Filer”) filed
voluntary petitions with the Bankruptcy Court initiating the Cases and have
continued in the possession of their assets and in the management of their
business pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

 

2.                                       Borrower has requested that the Lenders
provide a revolving credit facility to Borrower in an aggregate principal amount
not to exceed $150,000,000 (the “Facility”).

 

3.                                       The proceeds of the Facility will be
used for working capital and other general corporate purposes of the Borrower
during the pendency of its Cases to the extent not otherwise prohibited
hereunder.

 

4.                                       To provide assurance for the repayment
of all obligations of the Borrower hereunder and under the other Loan Documents,
including direct borrowings, the Borrower will provide to the Administrative
Agent for the benefit of the Lenders (as more fully described herein) and
pursuant to Section 364(b) of the Bankruptcy Code and the Orders, as applicable,
an Administrative Priority Claim in the Cases having pari passu priority with
other administrative expense claims of the kind specified in Section 503(b) of
the Bankruptcy Code, subject only to the Carve-Out and any Adequate Protection
Claim arising in favor of the lenders under the Prepetition Facility, each of
which shall have priority superior to the Administrative Agent’s Administrative
Priority Claim.

 

In consideration of the premises and other valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                           DEFINED TERMS.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Adequate Protection Claim” means a superpriority claim for adequate protection
under Section 364(c)(1) of the Bankruptcy Code against Borrower in any of the
Cases which is an administrative expense claim having priority over any or all
administrative expenses, including, without limitation, administrative expenses
of the kind specified in Section 503(b), 506(c) or 507(b) of the Bankruptcy
Code.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Vista Holdings, LLC in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account maintained by the Administrative Agent identified in
writing by the Administrative Agent to the Borrower and the Lenders, or such
other office or account of any servicer or sub-agent appointed by the
Administrative Agent, in each case as the Administrative Agent or such servicer
or sub-agent may from time to time notify to the Borrower and the Lenders.

 

“Administrative Priority Claim” means a claim under Section 364(b) of the
Bankruptcy Code against Borrower in any of the Cases which is an administrative
expense claim.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Affiliate Filer” has the meaning specified in the preliminary statements
hereto.

 

“Agents” means, collectively, the Administrative Agent and any sub-agent or
servicer appointed by the Administrative Agent pursuant to Section 7.06 hereof.

 

“Aggregate Outstandings” means (a) at any time following the entry of the
Interim Order, but prior to the entry of the Final Order, an aggregate amount
equal to $75,000,000 and (b) at any time following the entry of the Final Order,
an aggregate amount equal to $150,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Applicable Margin” means a per annum rate equal to 2.5%.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, subject to any subsequent adjustment or reduction pursuant to the
terms and conditions hereof.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee in substantially the form of Exhibit C.

 

2

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Nevada.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to Section 2.01.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Las Vegas, Nevada and on
which dealings are carried on in the London interbank market.

 

“Cases” means, collectively, the cases of Borrower and each Affiliate Filer
currently pending under Chapter 11 of the Bankruptcy Code in the Bankruptcy
Court.

 

“Cash Collateral” means “cash collateral” as such term is defined in
Section 363(a) of the Bankruptcy Code, or any successor provision.

 

“Casino Licenses” means, collectively, all licenses that are required to be
granted by any applicable federal, state, local, tribal or other regulatory
body, gaming board or other agency that has jurisdiction over (i) any casino now
or hereafter located in the State of Nevada, and (ii) any other casinos
otherwise owned or operated by the Borrower or any Restricted Subsidiary.

 

“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied or waived in accordance with Section 8.01.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Creditor’s Committee” means any official committee appointed in the Cases.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief

 

3

--------------------------------------------------------------------------------


 

Laws of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2.0% per annum.

 

“Designated Account” means the deposit account of the Borrower identified on
Schedule I.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to wastewater or
public water systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

 

“Facility” has the meaning specified in the preliminary statements hereto.

 

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such

 

4

--------------------------------------------------------------------------------


 

day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 1:00 p.m. (New York time) on such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.

 

“Filing Date” has the meaning assigned in the preliminary statements hereto.

 

“Final Order” means the final order of the Bankruptcy Court in the Cases
authorizing and approving this Agreement and the other Loan Documents under
Sections 364(b) and (e) of the Bankruptcy Code and entered at or after a final
hearing, in form and substance substantially similar to the Interim Order and
otherwise satisfactory to the Required Lenders and the Borrower.

 

“First Day Orders” means all of the “first day orders” and related orders
submitted on or about the date of the commencement of the Cases.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Authorities” shall mean, in any jurisdiction in which the Borrower or
any of its Subsidiaries manages or conducts any racing, riverboat and/or casino
gaming operations or activities (including any acquired business), the
applicable gaming board, commission or other governmental authority responsible
for interpreting, administering and enforcing the Gaming Laws including the
Nevada Gaming Commission and State Gaming Control Board and any agency or
authority with jurisdiction over gaming operations on Native American tribal
lands.

 

“Gaming Laws” shall mean all laws, rules, regulations, orders and other
enactments applicable to racing, riverboat and/or casino gaming operations or
activities (including any acquired business of the Borrower or any of its
Subsidiaries in any jurisdiction), as in effect from time to time, including the
policies, interpretations and administration thereof by any Gaming Authorities,
including the Nevada Gaming Control Act, as codified in Chapter 463 of the
Nevada Revised Statutes, as amended from time to time, and the regulations of
the Nevada Gaming Commission promulgated thereunder, as amended from time to
time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency,

 

5

--------------------------------------------------------------------------------


 

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, wastes and materials that are considered or deemed to be, or
regulated as, hazardous, toxic, infectious or dangerous under applicable Law.

 

“Interest Payment Date” means the last Business Day of each calendar month
(commencing with the first full month after the Closing Date) and the Maturity
Date.

 

“Interim Order” means the order of the Bankruptcy Court in the Cases in
substantially the form attached hereto as Exhibit D authorizing and approving
this Agreement on an interim basis under Sections 364(b) and (e) of the
Bankruptcy Code and entered at a preliminary hearing under Bankruptcy Rule 4001,
in form and substance satisfactory to the Required Lenders and the Borrower.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lender Parties” means, collectively, the Agents and the Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR Rate” means 0.280% being the rate for eurodollar deposits as quoted in
the Wall Street Journal on the Closing Date for a term of thirty (30) days and
in an amount comparable to the amount of the Loan requested by the Borrower in
accordance with this Agreement, which determination by the Administrative Agent
shall be conclusive in the absence of manifest error.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other) or charge or preference or
priority over assets or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

6

--------------------------------------------------------------------------------


 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, and
(iii) any document appointing any sub-agent or servicer pursuant to Section 7.06
that has been approved by the Borrower.

 

“Loan Notice” means a notice of a Borrowing substantially in the form of
Exhibit A.

 

“Maturity Date” means the earliest of (i) the date which is seventy-five (75)
days after the date that the Interim Order was entered on the Bankruptcy Court’s
docket if the Final Order shall not have been approved by the Bankruptcy Court
on or before such date (unless extended to some later date with the consent of
the Administrative Agent in its sole discretion or such other longer period as
may be expressly agreed to in writing by the Required Lenders),
(ii) February 10, 2010, (iii) ten Business Days after the effective date of a
Plan of Reorganization, as such effective date is specified in such plan or
plans and (iv) the date of the acceleration of the Loans pursuant to
Section 6.02.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit B hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Loans made by
such Lender.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, expenses, charges
and disbursements. Without limiting the generality of the foregoing, the
Obligations of the Borrower under the Loan Documents include (a) the obligation
to pay principal, interest, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by the Borrower under any
Loan Document and (b) the obligation of the Borrower to reimburse any amount in
respect of any of obligation described in clause (a) that the Administrative
Agent or any Lender, in its sole discretion, may elect to pay or advance on
behalf of the Borrower.

 

“Orders” means the Interim Order and, if any, the Final Order, as applicable.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint

 

7

--------------------------------------------------------------------------------


 

venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

 

“Parent” means, collectively, FCP Holding, Inc., Fertitta Partners LLC, and FCP
VoteCo, LLC.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan of Reorganization” means a plan or plans of reorganization in respect of
the Cases.

 

“Prepetition Exclusive Period” has the meaning given to such term in
Section 8.14.

 

“Prepetition Facility” means the credit facility pursuant to that certain Credit
Agreement, dated as of November 7, 2007, among Borrower, the lenders party
thereto, Deutsche Bank Trust Company Americas, as administrative agent, Deutsche
Bank Securities Inc. and J.P. Morgan Securities Inc., as joint lead arrangers
and joint bookrunners, JPMorgan Chase Bank, N.A., as syndication agent, and the
other agents party thereto, as amended, modified and supplemented by the
Forbearance Agreement and First Amendment to the Credit Agreement dated as of
March 2, 2009, and all documents, instruments and agreements (including, without
limitation, all collateral and security documents) executed or delivered in
connection therewith (as the credit agreement and each other document,
instrument and agreement has been amended, waived, modified, supplemented or
restated prior to the Filing Date).

 

“Prepetition Lenders” means the lenders under the Prepetition Facility.

 

“Prepetition Obligations” has the meaning given to the term “Obligations” under
the Prepetition Facility.

 

“Prepetition Superpriority Claim” means a claim of the Prepetition Lenders under
Section 505(b) of the Bankruptcy Code against Borrower or any Affiliate Filer in
any of the Cases which is an administrative expense claim having priority over
any or all administrative expenses, including, without limitation,
administrative expenses of the kind specified in Sections 503(b), 506(c) or
507(b) of the Bankruptcy Code.

 

8

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, sub-agents, servicers,
trustees, attorneys and advisors of such Person and of such Person’s Affiliates.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Total Outstandings.

 

“Responsible Officer” means the chief executive officer, president, chief
financial or accounting officer, treasurer or assistant treasurer, or, in the
case of a member-managed limited liability company, a member or member-manager
of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transaction” means the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents to which they may be a party, the
borrowing of the Loans, and the use of the proceeds thereof.

 

“Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Agents, any Lender or any other Indemnitee under the Loan
Documents that are unaccrued and contingent and as to which no claim, notice or
demand has been given to or made on the Borrower (with a copy to the
Administrative Agent) within five (5) Business Days after the Borrower’s request
therefor to the Administrative Agent (unless the making or giving thereof is
prohibited or enjoined by any applicable Law or any order of any Governmental
Authority); provided that the failure of any Person to make or give any such
claim, notice or demand or otherwise to respond to any such request shall not be
deemed to be a waiver and shall not otherwise affect any such claim for
indemnification.

 

“United States” and “U.S.” mean the United States of America.

 

“UST” means the United States Trustee appointed to serve in the Cases.

 

1.02                           Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

9

--------------------------------------------------------------------------------


 

(a)                        The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                       In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including.”

 

(c)                        Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03                           Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.04                           Times Of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II

THE BORROWINGS

 

2.01                           The Loans.   Subject to the terms and conditions
set forth herein, for so long as Administrative Agent has cash and cash
equivalents on hand in an amount in excess of $100,000,000, each Lender
severally agrees, and from and after such time as Administrative Agent has cash
and cash equivalents on hand in an amount equal to or less than $100,000,000 to

 

10

--------------------------------------------------------------------------------


 

in its discretion make loans (each such loan, a “Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period; provided that
after giving effect to any Borrowing, the Total Outstandings shall not exceed
the Aggregate Outstandings.

 

2.02                           Borrowings Of Loans.

 

(a)                        Each Borrowing shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.

 

(b)                       Following receipt of a Loan Notice, the Administrative
Agent shall promptly notify each Lender in writing or by telecopier or other
electronic communication of the amount of its Applicable Percentage of the
Loans.

 

(c)                        The LIBOR Rate in effect for the term of any Loan
borrowed hereunder shall be 0.280%, being the LIBOR Rate in effect on the
Closing Date.  The Administrative Agent shall promptly notify the Borrower and
the Lenders (in writing or by telecopier or other electronic communication) of
the LIBOR Rate upon determination of such interest rate pursuant to the
preceding sentence.

 

2.03                           Prepayments.  Subject to Section 8.14, the
Borrower may, upon notice to the Administrative Agent at any time or from time
to time, voluntarily prepay Loans in whole or in part without premium or
penalty.  If such notice is given by the Borrower, the Borrower shall make such
prepayment, the payment amount specified in such notice shall be due and payable
on the date specified therein and each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages.

 

2.04                           Repayment Of Loans.  Subject to Section 8.14, the
Borrower shall repay to the Administrative Agent on the Maturity Date the
aggregate principal amount of all Loans (for the ratable account of the Lenders)
and all other Obligations (other than Unaccrued Indemnity Claims) outstanding on
such date in cash.

 

2.05                           Interest.

 

(a)                        Subject to the provisions of Section 2.05(b), each
Loan shall bear interest on the outstanding principal amount thereof for the
term of the Loan at a fixed rate per annum equal to the LIBOR Rate (as
determined pursuant to Section 2.02(c)) plus the Applicable Margin.

 

(b)                       (i) If any amount of principal of any Loan is not paid
when due (with regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall, upon the request of
the Required Lenders, bear interest at a fixed interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(ii) While any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fixed interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable

 

11

--------------------------------------------------------------------------------


 

Laws.  Subject to Section 8.14, accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                        Subject to Section 8.14, interest on each Loan shall
be due and payable in cash in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof.

 

2.06                           Computation Of Interest And Fees.  All
computations of fees and interest shall be made on the basis of a 365-day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.07                           Evidence Of Indebtedness.

 

(a)                        The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent  in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(b)                       Entries made in good faith by each Lender in its
account or accounts pursuant to Section 2.07(a), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of such Lender
to make an entry, or any finding that an entry is incorrect, in such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Loan Documents.

 

2.08                           Payments Generally; Administrative Agent’s
Clawback.

 

(a)                        General.  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.

 

(b)                       Obligations Of Lenders Several.  The obligations of
the Lenders hereunder to make Loans and to make payments pursuant to
Section 8.04(b) are several and not joint.  The failure of any Lender to make
any Loan or make payments pursuant to Section 

 

12

--------------------------------------------------------------------------------


 

8.04(b) on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or make
payments pursuant to Section 8.04(b).

 

(c)                        Funding Source.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

(d)                       Insufficient Payment.  Whenever any payment received
by the Administrative Agent under this Agreement or any of the other Loan
Documents is insufficient to pay in full all amounts due and payable to the
Agents and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Agents and the Lenders in the order of priority set
forth in Section 6.03.

 

2.09                           Sharing Of Payments By Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them.

 

2.10                           Priority.  (a) Administrative Priority Claims. 
Borrower hereby covenants, represents and warrants that, upon entry of the
Interim Order or the Final Order, whichever is then in effect, the Obligations
of Borrower under the Loan Documents: pursuant to Section 364(b) of the
Bankruptcy Code, shall at all times constitute joint and several allowed
administrative priority administrative expense claims in the Cases having pari
passu priority with all other costs and expenses of the kind specified in, or
ordered pursuant to, Section 503(b) of the Bankruptcy Code, subject to any
Adequate Protection Claim arising in favor of the lenders under the Prepetition
Facility and further subject to, on and after delivery of notice by the
Administrative Agent to the Borrower (and its counsel), the UST and counsel to
the Creditor’s Committee, if applicable, that an Event of Default has occurred
and is continuing and the Required Lenders desire to trigger the Carve-Out (a
“Carve-Out Trigger Notice”), the Carve-Out (as defined below); provided that,
except as otherwise provided in the Interim Order or the Final Order, whichever
is then in effect, no portion of the Carve-Out shall be utilized for the payment
of professional fees and disbursements incurred in connection with any challenge
to the amount, extent, priority, validity, or enforcement of the indebtedness of
Borrower owing the Lenders.  “Carve-Out” means (i) the unpaid fees due and
payable to the Clerk of the Court and the Office of the United States Trustee
pursuant to 28 U.S.C. § 1930; and (ii) accrued and unpaid costs, fees and
expenses incurred by professionals retained pursuant to Section 327 of the
Bankruptcy Code by the Debtors and any Creditors Committee, (collectively, the
“Professionals”), in each case, incurred prior to delivery of a Carve-Out
Trigger Notice and (iii) accrued and unpaid costs, fees

 

13

--------------------------------------------------------------------------------


 

and expenses of Professionals incurred on or subsequent to delivery of a
Carve-Out Trigger Notice to the Borrower, in an aggregate amount not to exceed
$100,000 (the “Professional Expense Cap”), only for so long as the Event of
Default specified in the Carve-Out Trigger Notice shall be continuing, and in
the case of each of subclauses (ii) and (iii) above, only to the extent such
costs, fees and expenses are allowed by the Bankruptcy Court.  The Professional
Expense Cap shall be reduced, dollar for dollar, by the amount of any fees,
costs and expenses incurred and paid to Professionals subsequent to delivery of
a Carve-Out Trigger Notice. The Lenders agree that Borrower shall be permitted
to pay compensation and reimbursement of expenses allowed and payable under 11
U.S.C. § 330 and 11 U.S.C. § 331, as the same may be due and payable, and the
same shall not reduce the Carve-Out prior to the delivery of a Carve-Out Trigger
Notice.  The foregoing shall not be construed as a consent to the allowance of
any fees and expenses referred to above and shall not affect the right of the
Agents and the Lenders to object to the allowance and payment of such amounts.

 

(b)                       Set-Off. Subject to Article VI hereof (including,
without limitation,  Section 6.02), upon the occurrence and during the
continuance of any Event of Default, each Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law and without further order of or application to the Bankruptcy Court, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) (other than payroll, trust, withholding and tax accounts)
at any time held and other indebtedness at any time owing by each Agent and each
such Lender to or for the credit or the account of Borrower against any and all
of the obligations of Borrower under the Loan Documents, whether or not such
obligations are then due.

 

(c)                        Discharge.  Borrower agrees that (i) its obligations
hereunder shall not be discharged by the entry of an order confirming a Plan of
Reorganization (and Borrower, pursuant to Section 1141(d)(4) of the Bankruptcy
Code, hereby waives any such discharge) and (ii) the Administrative Priority
Claim granted to the Agents and the Lenders pursuant to the Interim Order or the
Final Order, whichever is then in effect, and described in Section 2.10(a) shall
not be affected in any manner by the entry of an order confirming a Plan of
Reorganization.

 

(d)                       In the event and to the extent that the provisions of
this Section 2.10 shall conflict with what is set forth in the Orders, the
Orders shall govern.

 

ARTICLE III

CONDITIONS PRECEDENT TO BORROWINGS

 

3.01                           Conditions Of Initial Borrowing.  The obligation
of each Lender to make the initial Borrowing hereunder is subject to
satisfaction, or waiver in accordance with Section 8.01, of the following
conditions precedent:

 

(a)                        The Administrative Agent and the Lenders shall have
received each of the following, each of which shall be originals or telecopies
(followed promptly by originals), each dated on or prior to the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) each in form and substance satisfactory to the Administrative
Agent and each of the Lenders and in such number of copies as may be requested
by the Administrative Agent:

 

14

--------------------------------------------------------------------------------


 

(i)             duly executed counterparts of this Agreement; and

 

(ii)          a duly executed Loan Notice relating to the initial Borrowing.

 

(b)                       The Interim Order shall have been entered by the
Bankruptcy Court, shall be in full force and effect and shall not have been
amended, modified, stayed or reversed without the prior written consent of the
Required Lenders.

 

3.02                           Conditions To All Borrowings.  The obligation of
each Lender to honor any Loan Notice is subject to the following conditions
precedent:

 

(a)                        As of the date of the applicable Borrowing, no
Default or Event of Default has occurred and is continuing, or would result from
such proposed Borrowing or from the application of the proceeds therefrom.

 

(b)                       The Administrative Agent shall have received a duly
executed Loan Notice in accordance with the requirements hereof.

 

(c)                        The Interim Order and/or the Final Order, as
applicable, shall be in full force and effect and shall not have been amended,
modified, stayed or reversed without the prior written consent of the Required
Lenders.

 

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the condition specified in Section 3.02(a) has
been satisfied on and as of the date of the applicable Borrowing.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agents and the Lenders on the
Closing Date and on each date of a Borrowing that:

 

4.01                           Governmental Authorization; Other Consents. 
Other than approval by the Bankruptcy Court and Gaming Authorities, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement, any other Loan Document, or for the
consummation of the Transaction or (ii) the exercise by any Agent or any Lender
of its rights under the Loan Documents, except for the entry of the Interim
Order or the Final Order, authorizations, approvals, actions, notices and
filings that have been (or contemporaneously herewith will be) duly obtained,
taken, given or made and are (or, upon obtaining, taking, giving or making any
such authorization, approval, action, notice or filing, will be) in full force
and effect.

 

4.02                           Binding Effect.  This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by the Borrower.  This Agreement constitutes, and each
other Loan Document when so delivered and

 

15

--------------------------------------------------------------------------------


 

upon entry of the Interim Order or the Final Order, as applicable, will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws relating to or affecting creditor’s rights generally, and the
effect of general principles of equity, whether applied by a court of law or
equity.

 

4.03                           Margin Regulations; Investment Company Act.

 

(a)                        The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock and
no proceeds of any Borrowings will be used to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock.

 

(b)                       Neither the Borrower, nor any Person Controlling the
Borrower or any of its Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.  Neither the
making of any Loan, nor the application of the proceeds or repayment thereof by
the Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of the Investment Company Act of 1940
or any rule, regulation or order of the SEC thereunder.

 

4.04                           Administrative Priority Obligations.  On and
after the Closing Date and the entry of the Interim Order (or, if there is no
Interim Order, the Final Order), the Interim Order or the Final Order, as
applicable, and the Loan Documents are sufficient to provide the Administrative
Priority Claims described in, and with the priority provided in, Section 2.10 of
this Agreement and the Orders (it being understood and agreed that in the event
and to the extent that the provisions of Section 2.10 shall conflict with what
is set forth in the Orders, the Orders shall govern).  The Interim Order (or, if
there is no Interim Order, the Final Order) is in full force and effect and has
not been vacated, reversed, modified, amended, rescinded or stayed without the
prior written consent of the Administrative Agent and the Required Lenders.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder which is accrued and payable
shall remain unpaid or unsatisfied, the Borrower shall, and shall:

 

5.01                           Certificates; Other Information.  Promptly
deliver to the Administrative Agent and each Lender requesting the same, in form
satisfactory to the Administrative Agent, such non-privileged information
regarding the business, financial, legal or corporate affairs (including,
without limitation, customers, assets, liabilities, operations, financial
condition and prospects (other than attorney-client privileged information)) of
the Borrower or any of its wholly-owned Subsidiaries, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request in writing.

 

5.02                           Use Of Proceeds.  Use the proceeds of the
Borrowings for working capital and other general corporate purposes of the
Borrower during the pendency of the Cases to the

 

16

--------------------------------------------------------------------------------


 

extent not otherwise prohibited hereunder or by the Interim Order or Final
Order, as applicable, unless otherwise approved by the Prepetition Lenders.

 

5.03                           Further Assurances.  Promptly upon request by any
Agent or the Required Lenders through the Administrative Agent, (i) correct any
material defect or error in the execution, acknowledgment, filing or recordation
of any Loan Document, and (ii) execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further deeds,
certificates, assurances and other instruments as any Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents, and
(B) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Lender Parties the rights granted or now or hereafter
intended to be granted to the Lender Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which the
Borrower or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

 

6.01                           Events Of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                        Non-Payment.  The Borrower fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan or any fee due hereunder, or (iii) within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                       Appointment of Trustee.  An order (which has not been
stayed) with respect to any of the Cases shall be entered by the Bankruptcy
Court appointing, or the Borrower or any of its Subsidiaries or Parents shall
file an application for an order with respect to any Case seeking the
appointment of a trustee under Section 1104 of the Bankruptcy Code; or

 

(c)                        Chapter 7 Order.  An order with respect to any of the
Cases shall be entered by the Bankruptcy Court converting such Case to a Chapter
7 case or the Borrower or any Affiliate Filer shall file a motion or not oppose
a motion seeking such relief, unless consented to by the Administrative Agent;
or

 

(d)                       Modifications to Bankruptcy Court Orders; Priority;
Liens.  An order with respect to any of the Cases shall be entered by the
Bankruptcy Court without the express prior written consent of the Required
Lenders to revoke, reverse, stay, modify, supplement or amend any of the Interim
Order or the Final Order; or

 

(e)                        Final Order.  The Final Order shall not have been
obtained within seventy-five (75) days after entry of the Interim Order; or

 

(f)                          Restatement Effective Date.  The “Restatement
Effective Date” (as such term is defined in the Prepetition Facility) shall fail
to occur before February 10, 2010; or

 

17

--------------------------------------------------------------------------------


 

6.02                           Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, with five (5) Business Days’ prior written
notice to the Borrower (with a copy to counsel for the Borrower, counsel for the
Creditor’s Committee, the UST and the Bankruptcy Court) and without further
order of or application to the Bankruptcy Court, the Administrative Agent shall
at the request of, or may, with the consent of, the Required Lenders, take any
or all of the following actions:

 

(a)                        declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(b)                       subject to Section 8.14, exercise on behalf of itself,
the other Agents and the Lenders all rights and remedies available to it, the
other Agents and the Lenders under the Loan Documents.

 

In the event and to the extent that the provisions of this Section 6.02 conflict
with what is set forth in the Orders, the Orders shall govern.

 

6.03                           Application Of Funds.  After the exercise of
remedies provided for in Section 6.02, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to any Agent) payable to
the Agents in their capacities as such ratably among them in proportion to the
amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Borrower owing under or in
respect of the Loan Documents that are then due and payable to the Agents and
the other Lender Parties on such date, ratably based upon the respective
aggregate amounts of all such Obligations owing to the Agents and the other
Lender Parties on such date; and

 

18

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Unaccrued Indemnity Claims), to
the Borrower or as otherwise required by Law.

 

ARTICLE VII

ADMINISTRATIVE AGENT

 

7.01                           Authorization and Action.  Each Lender hereby
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law.  Each Agent agrees to give to each Lender prompt notice of
each notice given to it by the Borrower pursuant to the terms of this Agreement.

 

7.02                           Agent’s Reliance, Etc.  Neither any Agent nor any
of their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, each Agent:
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of any
Loan Document on the part of the Borrower or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of the Borrower and shall incur no liability under or in respect of
any Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, electronic mail or Internet
or intranet posting or other distribution) believed by it to be genuine and
signed or sent by the proper party or parties.

 

7.03                           Agents Entitled to Act as Lender.  With respect
to the Loans made by it and the Notes issued to it, if any, each Agent shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though it were not an Agent; and the term “Lender”
shall, unless otherwise expressly indicated, include each Agent in its
individual capacity.

 

7.04                           Indemnification Of Agents.  (a) Each Lender
severally agrees to indemnify each Agent or any Related Party (in each case, to
the extent not reimbursed by the Borrower) from and against such Lender’s
Applicable Percentage of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Agent or any Related Party in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Agent or any Related
Party under the Loan Documents (collectively, the “Indemnified Costs”);
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s or any Related
Party’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction.

 

19

--------------------------------------------------------------------------------


 

(b)                       Without limitation of the foregoing, each Lender
agrees to reimburse each Agent or any Related Party promptly upon demand for its
Applicable Percentage of any costs and expenses (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) (including,
without limitation, reasonable fees and expenses of counsel) payable by the
Borrower under Section 8.04, to the extent that such Agent or any Related Party
is not promptly reimbursed for such costs and expenses by the Borrower.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.04 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  The
obligations of the Lenders under this Subsection (b) are subject to the
provisions of Section 2.08(b).

 

(c)                        The failure of any Lender to reimburse any Agent or
any Related Party, as the case may be, promptly upon demand for its Applicable
Percentage of any amount required to be paid by the Lenders to such Agent or any
Related Party, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent or Related
Party, as the case may be, for its Applicable Percentage of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
such Agent or Related Party, as the case may be, for such other Lender’s
Applicable Percentage of such amount.  Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 7.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

7.05                           Successor Agents.  Any Agent may resign at any
time by giving 30 days’ prior written notice thereof to the Lenders and the
Borrower and any Agent may be removed at any time with or without cause by the
Required Lenders by providing written notice thereof to such Agent and the
Borrower.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent (which, unless an Event of Default has
occurred and is continuing at the time of such appointment, shall be reasonably
acceptable to the Borrower).  If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 45
days after the retiring or removed Agent’s giving of notice of resignation or
receipt of notice of removal, then the retiring or removed Agent may, on behalf
of the Lenders, appoint a successor Agent, which, unless an Event of Default
shall have occurred and is continuing, shall be reasonably acceptable to the
Borrower.  If within 45 days after written notice is given of the retiring or
removed Agent’s resignation or removal under this Section 7.05 no successor
Agent shall have been appointed and shall have accepted such appointment, then
on such 45th day (a) the retiring Agent’s resignation or the removed Agent’s
removal shall become effective, (b) the retiring or removed Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
or removed Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.  After any
retiring or removed Agent’s resignation hereunder as Agent shall have become
effective, the provisions of this Article VII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

20

--------------------------------------------------------------------------------


 

7.06                           Delegation of Duties.  Any Agent may perform any
and all of its duties and exercise its rights and powers under this Agreement or
under any other Loan Document by or through any one or more sub-agents or
servicers appointed by such Agent.

 

ARTICLE VIII

MISCELLANEOUS

 

8.01                           Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document (other than any document
appointing a sub-agent or servicer of any Agent pursuant to Section 7.06), and
no consent to any departure by the Borrower therefrom, shall be effective unless
in writing signed by the Lenders and the Borrower, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

8.02                           Notices and Other Communications; Facsimile
Copies.

 

(a)                        Notices Generally.  Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)             if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 8.02; provided that any such notice or other
communication shall upon notice from the Administrative Agent be provided to any
sub-agent or servicer appointed pursuant to Section 7.06 hereto as designated by
Administrative Agent from time to time; and

 

(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

 

(b)                       Reliance By Administrative Agent and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notice) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on

 

21

--------------------------------------------------------------------------------


 

behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

8.03                           No Waiver; Cumulative Remedies.  No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

8.04                           Expenses; Indemnity; Damage Waiver.

 

(a)                        Costs and Expenses.  Subject to Section 8.14, the
Borrower agrees to pay on demand (i) all reasonable documented out-of-pocket
costs and expenses of the Agents (including any sub-agent or servicer of the
Administrative Agent) in connection with the administration, modification and
amendment of, or any consent or waiver under, the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated)
(including, without limitation, (A) all reasonable documented transportation,
computer, duplication, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses and (B) the reasonable documented out-of-pocket
fees and expenses of one counsel for the Agents with respect thereto and one
counsel for any sub-agent or servicer appointed under Section 7.06, with respect
to advising the same as to its rights and responsibilities, or the perfection,
protection, interpretation or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with the Borrower or with other
creditors of the Borrower or any of its Subsidiaries and with respect to
presenting claims in or otherwise participating in or monitoring any bankruptcy,
insolvency or other similar proceeding involving creditors’ rights generally and
any proceeding ancillary thereto), and (ii) all reasonable documented
out-of-pocket costs and expenses of each Agent and each Lender in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally and
all reasonable documented out-of-pocket costs and expenses of each Agent and
each Lender with respect to any negotiations arising out of any Default
(including, without limitation, the fees and expenses of counsel for each Agent
and each Lender with respect thereto).  The Borrower further agrees to pay any
stamp or Other Taxes that may be payable in connection with the execution or
delivery of any Loan Document.

 

(b)                       Payments.  All amounts due under this Section shall be
payable not later than ten (10) Business Days after written demand therefor.

 

(c)                        Survival.  The agreements in this Section shall
survive the resignation of any Agent, the replacement of any Lender, and the
repayment, satisfaction or discharge of all the other Obligations.

 

22

--------------------------------------------------------------------------------


 

8.05                           Successors and Assigns.

 

(a)                        Successors and Assigns Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except to an Eligible Assignee in accordance with the provisions of
Section 8.06(b) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                       Assignments By Lenders.  Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement.

 

(c)                        Register.  The Administrative Agent, acting solely
for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and principal amounts of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the Agents
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or other substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

 

8.06                           Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

8.07                           Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which

 

23

--------------------------------------------------------------------------------


 

shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

8.08                           Survival Of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

 

8.09                           Severability.  If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

8.10                           USA Patriot Act Notice.  Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

8.11                           Governing Law; Jurisdiction; Etc.  GOVERNING
LAW.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF, AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.  THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE BANKRUPTCY COURT, OR IN THE EVENT THAT THE
BANKRUPTCY COURT DOES NOT HAVE JURISDICTION OVER ANY MATTER OR IF IT HAS
JURISDICTION BUT DOES NOT EXERCISE SUCH JURISDICTION FOR ANY REASON, THEN TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN

 

24

--------------------------------------------------------------------------------


 

NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN THE BANKRUPTCY COURT, ANY SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.

 

8.12                           Gaming Authorities and Liquor Authorities.  This
Agreement is subject to the Gaming Laws and the Liquor Laws.  Without limiting
the foregoing, the Agents and the Lenders acknowledge that rights, remedies and
powers in or under this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of the Gaming Laws
and the Liquor Laws and only to the extent that any required approvals
(including prior approvals) are obtained from the requisite Gaming Authorities
and the Liquor Authorities.  Each of the Agents and Lenders agrees to cooperate
with the applicable Gaming Authorities in connection with the administration of
their regulatory jurisdiction over the Borrower and its Subsidiaries, including,
without limitation, to the extent not inconsistent with the internal policies of
Agent or Lender and any applicable legal or regulatory restrictions, the
provision of such documents or other information as may be requested by any such
Gaming Authorities relating to the Agents, any of the Lenders or the Borrower,
or the Loan Documents.  Notwithstanding any other provision of this Agreement,
the Borrower expressly authorizes each Agent and Lender to cooperate with the
applicable Gaming Authorities as described above.

 

8.13                           Certain Matters Affecting Lenders.

 

(a)                        If any Gaming Authority shall determine that any
Lender does not meet suitability standards prescribed under applicable Gaming
Laws (a “Former Lender”), the Administrative Agent shall have the right (but not
the duty) to cause such Former Lender (and such Former Lender hereby irrevocably
agrees) to assign its outstanding Loans, if any, in full to one or more Eligible
Assignees (each a “Substitute Lender”) in accordance with the provisions of
Section 8.06 and the Former Lender shall pay any fees payable thereunder in
connection with such assignment; provided, (1) on the date of such assignment,
the Substitute Lender shall pay to the Former Lender an amount equal to the sum
of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Former Lender, and (B) an amount equal to all accrued,
but theretofore unpaid fees owing to such Former Lender; and (2) on the date of
such assignment, the Borrower shall pay any amounts payable to such Former
Lender as if it were a prepayment.  The Borrower shall bear the costs and
expenses of any Lender required by any Gaming Authorities to file an application
for a finding of suitability in connection with the investigation of an
application by the Borrower or its Subsidiaries for a license to operate a
gaming establishment.

 

(b)                       Notwithstanding the provisions of Section 8.13(a), if
any Lender becomes a Former Lender, and if the Administrative Agent fails to
find a Substitute Lender pursuant to Section 8.13(a) within any time period
specified by the appropriate Gaming Authority for the withdrawal of a Former
Lender (the “Withdrawal Period”), the Borrower shall

 

25

--------------------------------------------------------------------------------


 

immediately prepay in full the outstanding amount of all Loans of such Former
Lender, together with all unpaid fees owing to such Former Lender and any
amounts payable to such Former Lender as if it were a prepayment and, in each
case where applicable, with accrued interest thereon to the earlier of (x) the
date of payment or (y) the last day of the applicable Withdrawal Period.  Upon
the prepayment of all amounts owing to any Former Lender, if any (whether
pursuant to Section 8.13(a) or this Section 8.13(b)), such Former Lender shall
no longer constitute a “Lender” for purposes hereof; provided that, any rights
of such Former Lender to indemnification hereunder shall survive as to such
Former Lender.

 

8.14                           Subordination of Rights to Repayment,
Reimbursement, Set-Off, Etc.  Notwithstanding anything foregoing to the
contrary, from the Closing Date until such time when all of the Prepetition
Obligations and any Prepetition Superpriority Claims have been indefeasibly paid
in full in cash or refinanced under a Plan of Reorganization to which the
Prepetition Lenders have consented (the “Prepetition Exclusive Period”), the
Borrower and each Affiliate Filer shall be prohibited from making any payment in
cash or other assets to the Agents or Lenders in connection with the Facility.  
Notwithstanding anything foregoing to the contrary, during the Prepetition
Exclusive Period, the Agents and Lenders shall be prohibited from enforcing any
right to repayment, reimbursement, indemnification or set-off arising under or
in connection with the Facility except that any Agent or Lender shall be allowed
to prosecute the allowance of an unsecured administrative claim in connection
with the Cases.  Any amount which otherwise would have been due and payable
hereunder (whether at stated maturity, by acceleration or otherwise) to the
Agents or Lenders but for the prohibition set forth in the first sentence of
this Section 8.14 (each such amount, a “Deferred Payment Amount”) shall accrue
interest at the Default Rate to the fullest extent permitted by applicable law
from the time such amount would have been due and payable but for the
prohibition set forth in the first sentence of this Section 8.14 until such time
as the Deferred Payment Amount has been repaid in full with accreted interest
thereon.  Each Deferred Payment Amount and any accreted interest thereon shall
be immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
upon termination of the Prepetition Exclusive Period.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

STATION CASINOS, INC.

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President,
Chief Accounting Officer and Treasurer

 

27

--------------------------------------------------------------------------------


 

 

VISTA HOLDINGS, LLC, as

 

Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Richard Haskins

 

 

Name:

Richard Haskins

 

 

Title:

Manager

 

28

--------------------------------------------------------------------------------